DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: and a voltage regulator comprising an output selectively connected to the first access line and selectively connected to the second access line, and comprising an input connected to the output of the first voltage generation system and to the output of the second voltage generation system, wherein the input of the voltage regulator is configured to receive a single voltage signal from its connection to the output of the first voltage generation system and its connection to the output of the second voltage generation system, and a combination of other limitations in the independent claims.
Claim 3 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: a logic and control circuitry having a first input and a second input, and having an output; wherein the output of the first voltage generation system is connected to the first input of the logic and control circuitry; wherein the output of the voltage regulator is connected to the second input of the logic and control circuitry; and wherein the logic and control circuitry is configured to selectively connect a particular input of the logic and control circuitry, selected from a group consisting of its first input and its second input, to the output of the logic and control circuity in response to at least one control signal selected from a group consisting of a control signal from the first voltage generation system and a control signal from the voltage regulator, and a combination of other limitations in the independent claims.
Claim 7 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: a first diode; and a second diode; wherein the input of the voltage regulator is connected to the output of the first voltage generation system through the first diode; and wherein the input of the voltage regulator is connected to the output of the second voltage generation system through the second diode, and a combination of other limitations in the independent claims.
Independent claim 9 comprises similar allowable content as that of claim 1.
Independent claim 10 comprises similar allowable content as that of claim 7.
Claim 12 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: a plurality of logic and control circuitries, wherein each logic and control circuitry of the plurality of logic and control circuitries has a first input and a second input, and an output connected to the particular access line of the respective plurality of access lines for the respective plane of memory cells for a respective voltage generation system of the plurality of voltage generation systems; wherein for each voltage generation system of the plurality of voltage generation systems, the output of that voltage generation system is connected to the first input of its respective logic and control circuitry; wherein the output of the voltage regulator is connected to the second input of each logic and control circuitry of the plurality of logic and control circuitries; wherein, for each logic and control circuitry of the plurality of logic and control circuitries, that logic and control circuitry is configured to selectively connect a particular input of that logic and control circuitry, selected from a group consisting of its first input and its second input, to the output of that logic and control circuity in response to at least one control signal selected from a group consisting of a control signal from its respective voltage generation system and a control signal from the voltage regulator, and a combination of other limitations in the independent claims.
The reason for allowing claim 17-20 are the same as stated in the office action dated 11/1/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827